Citation Nr: 0903625	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbosacral 
strain.  

2. Entitlement to service connection for aortic stenosis.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1942 to December 1945 and from April 1951 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the veteran submitted additional evidence.  
As this evidence is cumulative as it documents the veteran's 
heart disability and does not have a bearing on whether the 
veteran's heart disability is related to service, the 
evidence does not have to be referred to the RO for initial 
consideration.  38 C.F.R. § 20.1304(c).  

In November 2008, the veteran withdrew his request for a 
hearing before the Board. 

FINDINGS OF FACT

1. In February 1963, the RO denied service connection for 
lumbosacral strain; and veteran did not appeal the denial of 
the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in February 1963 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for lumbosacral strain.  

3. Aortic stenosis was not affirmatively shown to have been 
present in service; aortic stenosis was not manifest to a 
compensable degree within one year of separation from 
service; and the current aortic stenosis, first documented 
after service beyond the one-year presumptive period for 
organic heart disease as a chronic disease, is unrelated to 
an injury or disease of service origin.




CONCLUSIONS OF LAW

1. The rating decision in February 1963 by the RO, denying 
service connection for lumbosacral strain, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in February 1963, denying service 
connection for lumbosacral strain is not new and material, 
and the claim of service connection for lumbosacral strain is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3. Aortic stenosis was not incurred in or aggravated by 
service and service connection for aortic stenosis may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2004.  The notice included the type of evidence 
needed to reopen the claim of service connection, namely, new 
and material evidence, pertaining to the reason the claim 
were previously denied, as well as the type of evidence 
needed to substantiate a service connection claim.  The 
veteran was notified of the evidence necessary to 
substantiate service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing or aggravating injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain the records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection 
claim element of new and material evidence) and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim except for degree of disability assignable and 
effective date of claim).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date was not provide, as the claim 
to reopen service connection for lumbosacral strain is 
denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and that is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As for the veteran's claim of service connection for aortic 
stenosis, the record does not indicate that the current heart 
condition may be associated with the veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service.  For these reasons, a VA medical 
opinion on the questions of direct service connection or on 
aggravation is not necessary to decide the claim. 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision in February 1963, the RO reopened and 
denied the application of service connection for lumbosacral 
strain on the grounds that the veteran's recurrent low back 
strain was not related to acute muscle spasm, which the 
veteran sustained in service when he fell on the deck of a 
ship, and the veteran's present condition was related to the 
veteran's occupation as a hardwood floor man.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination, and the rating decision became final 
based on the evidence of record at the time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
February 1963 consisted of the following evidence.  Service 
treatment records, which show that in March 1954 the veteran 
fell on a wet deck and injured his lower back.  The diagnosis 
was strain of the paraspinal muscles, x-rays were negative 
for any abnormalities.  The veteran was hospitalized then 
sent back to duty.  

In September 1957, the RO denied service connection for a 
back injury on the grounds that the veteran's in-service back 
injury was acute and left no residual disability.  VA and 
private opinions in October 1962 show a diagnosis of 
degenerative changes of the spine and intervertebral disc 
syndrome with bilateral radiculitis and relate the veteran's 
back disability to service.  The private examiner commented 
that the veteran's job as a floor finisher and floor layer 
was preventing him from responding to treatment and the 
veteran's should seek other employment.  

Statements from the veteran's employer and pastor in November 
1962 indicate the veteran had back problems.  On VA 
examination in January 2003, the veteran had a diagnosis of 
recurrent lumbosacral strain and the examiner was of the 
opinion that it was not due to his in-service injury, but to 
stress and a strain incident at work.  

Additional Evidence

The additional evidence, presented since the rating decision 
in February 1963 consists of the following exhibits:

Exhibit (1) consists of private treatment records from Kaiser 
dated in March 1959 and June 1961 which show the veteran 
injured his spine in service and has had back problems.  The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence, namely, that the veteran injured his 
back during service and had a low back disability, which has 
been previously considered and rejected by the RO in February 
1963.  And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.

Exhibit (2) consists of VA medical records, which in March 
2000, August 2001 and June 2006, show x-ray evidence of 
degenerative changes, degenerative disc disease and facet 
disease of the lumbar spine.  This evidence does not a show a 
causal relationship between the veteran's low back strain and 
service, does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

Exhibit (3) is a VA examination dated in July 2006, which 
shows an impression of moderate multilevel degenerative disc 
and facet disease.  The examiner was of the opinion that the 
veteran's degenerative joint disease of the lumbar spine was 
less likely due to his one episode of lumbar strain in the 
military and was more likely related to his previous 
occupation.  As this medical evidence opposes, rather than 
supports, it does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

To the extent the veteran's statements are offered as 
evidence of a nexus between the current low back strain and 
the injury during service, where, as here, there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to reopen the 
claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the additional evidence is not new and material, the claim 
of service connection for lumbosacral strain is not reopened, 
and the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, there is a 
presumption of service connection for organic heart disease, 
if the disability is manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal 
by clear and unmistakable evidence that the disability pre-
existed service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b), VAOPGCPREC 3-2003 (July 16, 2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Factual Background

The veteran contends that he had rheumatic fever as a child, 
which was aggravated by service and has lead to his current 
heart condition.  

While chest films in November 1954 during service show a 
generalized cardiac enlargement, the service treatment 
records contain no complaint, finding, history, or treatment 
for heart problems.  On entrance examination in April 1942, 
separation examination in December 1945, entrance examination 
in April 1951 and separation examination in April 1955, the 
veteran's heart was evaluated as normal.  On report of 
medical history in April 1951, the veteran indicated he 
previously had rheumatic fever.  

After service, private medical records in March 1959 and July 
1960 show the veteran was treated for dizziness and blackouts 
and indicate he had rheumatic heart disease when he was ten 
years old and rheumatic fever when he was fourteen years old.  
In January 1998, the diagnosis was cardiac murmur of 
uncertain etiology.  The examiner indicated the veteran had a 
history of murmur attributed to rheumatic fever in childhood.  
An electrocardiogram in December 2001 showed the veteran had 
a first degree arteriovenous  block and multiple atrial 
premature signals.  

On private evaluation in June 2002, the examiner noted that 
an echocardiogram in May 2002 revealed aortic regurgitation.  
The veteran reported that he was asymptomatic for heart 
problems.  The examiner noted a history of rheumatic fever 
when the veteran was eleven, and he was noted to have a heart 
murmur as a teenager.  The assessment was mild to moderate 
aortic stenosis.  

In his claim for service connection for a heart condition 
received in August 2004, the veteran stated that during 
service in 1944 a corpsman told him he had a heart murmur.  

VA medical records show that in September 2004 the veteran 
had a diagnosis of aortic stenosis and underwent an aortic 
valve replacement.  

Analysis

On the basis of the service treatment records, aortic 
stenosis disability was not affirmatively shown to have been 
present during service.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. 
§ 3.303(a).

Aortic stenosis is not a condition under case law that has 
been found to be capable of lay observation.  

Therefore the determination as to the presence of aortic 
stenosis heart disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that a aortic stenosis heart was noted, that 
is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Also, the initial documentation of a heart condition, that 
is, heart murmur in January 1998 and aortic stenosis in June 
2002, were well beyond the one-year presumptive period for 
manifestation of aortic stenosis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), there is no 
medical evidence of a causal association or causal link 
between aortic stenosis and an established injury or disease 
of service origin.

To the extent that the veteran relates his heart condition to 
service, where as here the determination involves question of 
a medical diagnosis, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as 
competent evidence to substantiate that the current aortic 
stenosis heart condition is related to an injury, disease, or 
event of service origin.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As a heart condition was not noted on entrance examination, 
the veteran is presumed to have been in sound condition upon 
entry to service.  38 U.S.C.A. § 1111.  The standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that the veteran's 
disability both pre-existed service and was not aggravated by 
service.  38 C.F.R. § 3.304(b).

The medical evidence of record does not clearly and 
unmistakably establish that the veteran's aortic stenosis 
preexisted service.  The history of the veteran's rheumatic 
fever documented on the report of medical history in April 
1951 and history of rheumatic fever in childhood and 
rheumatic heart disease in post-service treatment records 
does not rise to the level that the veteran's heart condition 
clearly and unmistakably preexisted service.  The presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations.  This case is distinguishable from Doran v. 
Brown, as the veteran's admissions of rheumatic fever and 
heart disease in childhood were not made during in-service 
clinical examinations.  

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, where a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for lumbosacral strain is not 
reopened, and the appeal is denied.  

Service connection for aortic stenosis condition is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


